The Full Commission filed an Opinion and Award on 25 October 1995 in which the issue of any permanency plaintiff retained from her compensable October 1992 injury was left open for further determination. Dr. Guthrie, who had given an earlier deposition, submitted a letter on 13 November 1995 in which he purports to give a forty (40) percent rating to plaintiff's back for the 1992 injury. Upon defendant's well founded objection the parties were Ordered to obtain a second deposition from Dr. Guthrie to better explain the purported rating. With the arrival of a second deposition from Dr. Guthrie the matter is ready for determination.
Based on the above and after careful consideration the Full Commission Amends its 25 October 1995 Opinion and Award in that the Order section is removed and Finding of Fact (10), Conclusion of Law (5) and Award paragraph (1) are changed to read as follows:
FINDINGS OF FACT
10. As the result of her 14 October 1992 injury by accident plaintiff has been given a thirty (30) percent permanent partial disability rating for the back. This rating was given by Dr. Guthrie who was able to apportion his earlier forty (40) percent rating between the compensable 1992 injury and the non-compensable 1993 injury.
CONCLUSIONS OF LAW
5. Plaintiff is entitled to be paid by defendants permanent partial disability compensation at the rate of $426.00 per week for ninety (90) weeks for his thirty (30) percent disability rating.
AWARD
1. Defendants shall pay temporary total disability compensation to plaintiff at the rate of $426.00 per week for the period 22 October 1992 to 7 January 1993. This amount, having accrued, shall be paid to plaintiff in a lump sum. Defendants shall also pay permanent partial disability compensation to plaintiff at the rate of $426.00 per week for ninety (90) weeks. These amounts of compensation are subject to the attorney's fee awarded below.
Defendant's shall pay an expert witness fee of $430.00 to Dr. Guthrie for the deposition taken on 7 February 1996. This is in addition to any fee already paid or owed for Dr. Guthrie's earlier deposition.
                                  S/ ________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ ___________________ BERNADINE S. BALLANCE COMMISSIONER
S/ ________________ LAURA K. MAVRETIC COMMISSIONER